UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2507


JAMES ANDREW LACOY,

                Plaintiff - Appellant,

          v.

IAC,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cv-00273-MOC-DCK)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Andrew Lacoy, Appellant Pro Se.        William Patrick Bingle,
Thomas J. Gibney, EASTMAN & SMITH,          LTD, Toledo, Ohio, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Andrew Lacoy appeals the district court’s order

adopting         the     magistrate     judge’s    recommendation             and    denying

relief      in     his     employment    discrimination             action.         We    have

reviewed the record and find no reversible error.                             Accordingly,

we affirm for the reasons stated by the district court.                                  Lacoy

v.   IAC,    No.        3:13-cv-00273-MOC-DCK          (W.D.N.C.      Nov.     15,       2013).

Lacoy’s     motion        for    appointment      of    counsel       is   denied.           We

dispense         with     oral   argument    because          the    facts     and        legal

contentions        are     adequately    presented       in    the    materials          before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                            2